Allowable Subject Matter
1.	This office action is a response to amendments submitted on 07/23/2021. 
2.	Claims 1, 3, 6, 8, 10, 13 and 15-25 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
4.	AKTAS et al. (EP 2433830 A1), HUETTINGER et al. (US 20190173395 A1), Raichle et al. (US 20150214858 A1) are the closest prior art disclosed.
However, regarding Claim 1 and its corresponding apparatus Claim 8, the prior arts disclosed above do not teach or fairly suggest alone or in combination “operating the drive circuit in a first drive mode response to detecting the DC-link voltage of the drive circuit is less than the first voltage and greater than the second voltage, wherein the first drive mode comprises a drive mode in which all transistors of a first path of the multiphase motor are short-circuited; detecting that the DC-link voltage of the drive circuit is less than the second voltage; operating the drive circuit in the a second drive mode in response to detecting that the DC-link voltage of the drive circuit is less than the second voltage, wherein the second drive mode comprises a drive mode in which all transistors of the first path and all transistors of a second path of the multiphase motor are opened; detecting that the DC-link voltage of the drive circuit rises above the second voltage and less than the first voltage; and alternating operating the drive circuit between the first drive mode and the second drive mode until the DC-link voltage of the drive circuit rises above the first voltage”.
Although the prior arts shows, short circuiting and opening the transistors based on the DC-Link, the prior arts does not fairly follow the same process of changing form one mode to another mode under the same claimed thresholds. Thus, the specific process is considered novel over closest prior arts found. 

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837